The petition filed on behalf of Robert Blancett alleges in substance that he is unlawfully restrained of his liberty at Sayre, by Earl Francis, Sheriff of Beckham county.
It is further averred in substance that the cause of said restraint according to the best of the knowledge and belief of petitioner is that he is charged with introducing intoxicating liquor, to wit: one pint of prescription whisky, from the State of Texas into the State of Oklahoma without first having procured a permit from the Tax Commission of the state, and that his said restraint is illegal and unauthorized, in that the information charging petitioner of the violation of 37 Okla. Statutes Ann. §§ 41, 42, 43, 44, 45, 46, 47 and 48, is void, invalid and illegal, and contrary to the general laws of the State of Oklahoma and contrary to the Constitution of the State of Oklahoma.
A rule to show cause why the writ should not issue was entered and issued, and answer thereto duly made by the said sheriff, at which time the cause was submitted on the agreed statement of facts, and petitioner was allowed bail on giving an appearance bond conditioned as by law provided in the sum of $500 to be approved by the clerk of this court, which bond was given and approved.
Pending the determination of the cause, Neville Gillum, county attorney of Beckham county, September 27, 1939, filed in this court a statement to the effect that in the above-entitled and numbered cause, case against the petitioner, Robert Blancett, named in the complaint filed before the justice of the peace, sitting as a committing magistrate, charged with a violation of the importation liquor law, as passed by the Seventeenth Legislature, was *Page 155 
by him dismissed, and inclosing order of dismissal, which reads as follows:
"In the Justice Court, Place 2, Sayre city District, "Beckham County, Oklahoma
"Before M. L. Inmann, Justice of the Peace, "Sitting as Committing Magistrate
"State of Oklahoma, Plaintiff, No. A-9669. vs. R. L. Blancett, Defendant.
"Dismissal
"There having been filed on this 23rd day of September, 1939, an application by Neville Gillum, County Attorney, to have the above entitled cause dismissed for lack of sufficient evidence to sustain conviction;
"This matter having come before me upon a complaint, and the defendant in this cause having waived preliminary hearing, but there having been no information filed in this cause, it is the order of this court that the above entitled cause is hereby dismissed.
"H. L. Inman, "Justice of the Peace."
For such reason the purpose of the application for the writ is ended and the legal questions involved are moot. It is there adjudged and ordered that the cause be dismissed.